DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 38-39, 48, 51, and 56 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups 2-3 and Species B as defined in the Restriction requirement dated 07/06/2022, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/29/2022.

Response to Amendment
The amendment filed 08/29/2022 has been entered. The pending and examined claims are 1-2, 5, 9-10, 13-15, 17-21, 24, 26, 31, 34-35, and 54-55, corresponding to elected Group 1 and Species A of the election. (Examiner notes that claims 32-33, among others, are cancelled, not pending as noted in Remarks filed 08/29/2022.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13, claim 14, and claim 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13-14 as written are dependent upon claim 4, but claim 4 is cancelled in the 08/29/2022 claim set; similarly, claims 35 as written are dependent upon claim 33, but claim 33 is cancelled in the 08/29/2022 claim set.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
To promote compact prosecution, claims 13 and 14 will be interpreted below to depend upon claim 5, while claim 35 will be interpreted below to depend upon claim 34, as was the case in the 07/30/2020 claim sets filed before preliminary amendments. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "said second plurality of ribs" in clause 3.  There is insufficient antecedent basis for this limitation in the claim, nor within claim 1 upon which claim 26 depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 5,679,479 A).
Regarding claim 34, Young teaches a lead acid battery separator (battery separator for use in flooded cell type lead acid batteries, Young abstract) comprising:
a porous membrane (porous backweb material, Young abstract) comprising a polymer and a filler (preferably ultrahigh molecular weight polyethylene with silica filler is known, Young C1L23-24);
at least a first plurality of ribs extending from a surface of said porous membrane (ribs projecting from at least one planar surface, Young C2L24-25); said first plurality of ribs comprising a first plurality of discrete teeth (pointed furrows of ridges 22 of rib 14, Young Figs. 2-3), wherein each of said first plurality of discrete teeth are at least approximately 1.5 mm from another of said plurality of discrete teeth (5 to 25 ridges per inch, Young C3L40-43 – thus, 0.04” to 0.2” = 1.016mm to 5.08 mm spacing).

Regarding claim 35, Young teaches the limitations of claim 34 above and teaches a continuous base portion (continuous backweb 20 between ribs/ridges, Young Figs. 1-4) with said first plurality of discrete teeth extending therefrom (ridges 22 projecting from backweb 20, Young Fig. 2), optionally wherein: said continuous base portion is wider than a width of said discrete teeth (optional limitation); or said continuous base portion extends continuously between said discrete teeth (backweb 20 between ridges 22, Young Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 9-10, 15, 17, 19, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerts et al. (US 2002/0004166 A1) in view of Miller et al. (US 2003/0224245 A1) and Gao et al. (US 2019/0267594 A1).
Regarding claim 1, Weerts teaches a lead acid battery separator (a battery separator for use in flooded cell type lead acid batteries, Weerts [0001]) comprising:
a porous membrane comprising a polymer (microporous polyethylene material, Weerts [0003, 0035]),
said porous membrane having at least a first surface (upper planar surface 13 of separator 10, Weerts Fig. 1 and [0018]) with at least a first plurality of ribs or protrusions extending therefrom (major ribs 20 and mini-ribs 30, Weerts [0019-0022]);
said first plurality of ribs or protrusions comprising a first plurality of discontinuous peaks (Weerts Figs. 1-3), wherein each of said first plurality of discontinuous peaks are at least approximately 1.5 mm from another of said plurality of discontinuous peaks (mini-ribs 30 can have spacing distance between edges 32a and 33b of adjacent ribs of about 0.0225 inches, and flat surface width of about 0.018 inches according to Weerts [0027-0028]; from this and Fig. 3, the center-to-center spacing of mini-ribs 30 can be calculated as 0.009” + 0.0225” + 0.009” = 0.0405” = approx. 1.029 mm (see also annotation below); further, Weerts [0029] teaches that 0.0626-inch (=1.59 mm) spacing between mini-ribs is typically known in the art, while Weerts [0035] teaches that major ribs are spaced at 0.263 inches (=6.68 mm), well over 1.5 mm).

    PNG
    media_image1.png
    426
    513
    media_image1.png
    Greyscale


Weerts fails to teach that the porous membrane comprises a filler, nor that the porous membrane has shish-kebab formations with extended chain crystal (shish formation) and folded chain crystal (kebab formation).

Miller, which is analogous in the art of ribbed, porous separators for use in lead acid batteries (Miller [0004]), teaches a separator which is preferably made from a filled polyolefin, specifically polyethylene which is preferably ultrahigh molecular weight polyethylene (UHMWPE) and a filler which is preferably silica (Miller [0015]). Miller [0015] teaches that such materials are that of a typical separator for a storage battery.
The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B). Thus, a person having ordinary skill in the art would have found it obvious to substitute the filled polyolefin (UHMWPE with silica) separator material taught by Miller to be typical in the art for the PE separator material taught by Weerts to achieve a predictably functional porous membrane for the lead-acid battery separator.

Gao, which is analogous in the art of membranes fabricated for battery separators (Gao [0048]), teaches a UHMWPE membrane separator having a fibrous network structure containing nanofibrils that are strings of pearl necklaces of “shish-kebab” crystals, wherein cores of the necklaces are made of extended chain shish crystals and the periodically attached beads are the folded chain kebab crystals (Gao [0049-0050] and Fig. 19). Gao [0050, 0053] teaches the UHMWPE shish-kebab composite crystalline structure being self-reinforced and [0058-0059, 0065-0066] teach beneficially high tensile strength and puncture resistance due to the shish-kebab structure. Gao [0003] points to deficiencies of common PE separators losing strength at high temperatures as well as increased electrical resistance and cost when stacked.
Therefore, a person having ordinary skill in the art would have found it obvious to further ensure the UHMWPE separator material of modified Weerts (as cited above) exhibited the shish-kebab structure as taught by Gao to achieve beneficially high tensile strength and puncture resistance within the separator.

Thereby, claim 1 is rendered obvious over Weerts as modified by Miller and Gao.

Regarding claim 2, modified Weerts teaches the limitations of claim 1 above and teaches a continuous base portion (backweb 12, Weerts [0018]) with said first plurality of discontinuous peaks extending therefrom (Weerts Figs. 1-3), wherein said continuous base portion is optionally wider than a width of said discontinuous peaks (optional limitation need not be met) or extends continuously between said discontinuous peaks (backweb 12 extends between upper-surface ribs at their bases, Weerts Figs. 1-3).

Regarding claim 5, modified Weerts teaches the limitations of claim 1 above and teaches 
said first plurality of ribs are one of the following group consisting of: 
solid ribs, discrete broken ribs, continuous ribs, discontinuous ribs, discontinuous peaks, discontinuous protrusions, angled ribs (mini-ribs 30 can have configuration of being at an angle, Weerts [0022]), linear ribs, longitudinal ribs extending substantially in a machine direction of said porous membrane, lateral ribs extending substantially in a cross-machine direction of said porous membrane, transverse ribs extending substantially in said cross-machine direction of the separator, discrete teeth, toothed ribs, serrations, serrated ribs, battlements, battlemented ribs, curved ribs, sinusoidal ribs (mini-ribs 30 may be sinusoidal, Weerts [0022]), disposed in a continuous zig-zag-sawtooth-like fashion, disposed in a broken discontinuous zig-zag-sawtooth-like fashion, grooves, channels, textured areas, protrusions, embossments, dimples, nubs, columns, mini columns, porous, non-porous, mini ribs (ribs 30 are mini-ribs, Weerts 0022]), cross-mini ribs, and combinations thereof (major ribs 20 may have any cross-sectional configuration used in the art, Weerts [0020]),
optionally wherein:
at least a portion of said first plurality of ribs are defined by an angle that is neither parallel nor orthogonal relative to an edge of said separator (mini-ribs 30 can have configuration of being at an angle to the edges of the separator, Weerts [0022] and Fig. 3);
said angle varies among said at least a portion of said first plurality of ribs (angle of major ribs 20 versus angle of mini-ribs 30, Weerts [0019, 0022] and Figs. 1-2); or
at least a portion of said first plurality of ribs are defined by an angle relative to a machine direction (machine direction is left-right in Weerts figures – see annotation with claim 9 below) of said porous membrane and said angle is chosen from the group consisting of:
between greater than zero degrees (0°) and less than 180 degrees (180°), and
greater than 180 degrees (180°) and less than 360 degrees (360°). 
(Examiner notes that these groups cover the full range of angles 0°-360° excluding endpoints and 180, thus the angles ribs shown in Weerts figures read on this limitation – see also annotation with claim 9 below).

Regarding claim 9, modified Weerts teaches the limitations of claim 5 above and teaches 
at least a portion of said first plurality of ribs are defined by an angle relative to a machine direction (see annotation below) of said porous membrane and said angle is chosen from the group consisting of: 
between greater than zero degrees (0°) and less than 180 degrees (180°) (see annotation below), and 
greater than 180 degrees (180°) and less than 360 degrees (360°), and 
said angle varies among said at least a portion of said first plurality of ribs (angle of major ribs 20 versus angle of mini-ribs 30, Weerts [0019, 0022]; see also annotation below).

    PNG
    media_image2.png
    287
    749
    media_image2.png
    Greyscale


Regarding claim 10, modified Weerts teaches the limitations of claim 1 above and teaches at least a portion of said first plurality of ribs have a height of approximately 100 µm to approximately 1.0 mm (height of mini-ribs 30 can be 0.003 to 0.006 inches per Weerts [0026], which is 76.2 to 152.4 microns – in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; MPEP 2144.05 I), of approximately 400 µm to approximately 600 µm (major rib 20 height is 0.019 inch, Weerts [0035], which equals 482.6 microns), or of approximately 600 µm to approximately 800 µm (option limitation).

Regarding claim 15, modified Weerts teaches the limitations of claim 1 above and teaches a second plurality of ribs extending from a second surface of said porous membrane (a plurality of "micro-ribs" 40 extend from the backside 14 of the separator, Weerts [0030] and Fig. 4), optionally wherein: said second plurality of ribs are one of the following group consisting of: solid ribs, discrete broken ribs, continuous ribs, discontinuous ribs, discontinuous peaks, discontinuous protrusions, angled ribs (micro-ribs may be disposed at an angle, Weerts [0031]), linear ribs, longitudinal ribs extending substantially in a machine direction of said porous membrane, lateral ribs extending substantially in a cross-machine direction of said porous membrane, transverse ribs extending substantially in said cross-machine direction of the separator, discrete teeth, toothed ribs, battlements, battlemented ribs, curved ribs, sinusoidal ribs (micro-ribs may be sinusoidal, Weerts [0031]), disposed in a continuous zig-zag-sawtooth-like fashion, disposed in a broken discontinuous zig-zag- sawtooth-like fashion, grooves, channels, textured areas, protrusions, nubs (arc-shaped cross section of micro ribs, Weerts [0032] and Fig. 4), embossments, dimples, columns, mini columns, porous, non-porous, mini ribs, cross- mini ribs, and combinations thereof.

Regarding claim 17, modified Weerts teaches the limitations of claim 15 above and teaches the second plurality of ribs extending from a second surface of said porous membrane (a plurality of "micro-ribs" 40 extend from the backside 14 of the separator, Weerts [0030] and Fig. 4), optionally wherein: 
said second plurality of ribs are one of the following group consisting of: solid ribs, discrete broken ribs, continuous ribs, discontinuous ribs, discontinuous peaks, discontinuous protrusions, angled ribs (micro-ribs may be disposed at an angle, Weerts [0031]), linear ribs, longitudinal ribs extending substantially in a machine direction of said porous membrane, lateral ribs extending substantially in a cross-machine direction of said porous membrane, transverse ribs extending substantially in said cross-machine direction of the separator, discrete teeth, toothed ribs, battlements, battlemented ribs, curved ribs, sinusoidal ribs (micro-ribs may be sinusoidal, Weerts [0031]), disposed in a continuous zig-zag-sawtooth-like fashion, disposed in a broken discontinuous zig-zag- sawtooth-like fashion, grooves, channels, textured areas, protrusions, nubs (arc-shaped cross section of micro ribs, Weerts [0032] and Fig. 4), embossments, dimples, columns, mini columns, porous, non-porous, mini ribs, cross- mini ribs, and combinations thereof, and
at least a portion of said second plurality of ribs are defined by an angle that is neither parallel nor orthogonal relative to an edge of said separator (micro-ribs may be disposed at an angle to separator edges, Weerts [0031]).

Regarding claim 19, modified Weerts teaches the limitations of claim 15 above and teaches the second plurality of ribs extending from a second surface of said porous membrane (a plurality of "micro-ribs" 40 extend from the backside 14 of the separator, Weerts [0030] and Fig. 4), optionally wherein: 
said second plurality of ribs are one of the following group consisting of: solid ribs, discrete broken ribs, continuous ribs, discontinuous ribs, discontinuous peaks, discontinuous protrusions, angled ribs (micro-ribs may be disposed at an angle, Weerts [0031]), linear ribs, longitudinal ribs extending substantially in a machine direction of said porous membrane, lateral ribs extending substantially in a cross-machine direction of said porous membrane, transverse ribs extending substantially in said cross-machine direction of the separator, discrete teeth, toothed ribs, battlements, battlemented ribs, curved ribs, sinusoidal ribs (micro-ribs may be sinusoidal, Weerts [0031]), disposed in a continuous zig-zag-sawtooth-like fashion, disposed in a broken discontinuous zig-zag- sawtooth-like fashion, grooves, channels, textured areas, protrusions, nubs (arc-shaped cross section of micro ribs, Weerts [0032] and Fig. 4), embossments, dimples, columns, mini columns, porous, non-porous, mini ribs, cross- mini ribs, and combinations thereof, and
at least a portion of said second plurality of ribs are defined by an angle relative to a machine direction of said porous membrane and said angle is chosen from the group consisting of: 
between greater than zero degrees (0°) and less than 180 degrees (180°) (see annotation below showing angle of micro-ribs 40), and 
greater than 180 degrees (180°) and less than 360 degrees (360°) (optional limitation).

    PNG
    media_image3.png
    415
    590
    media_image3.png
    Greyscale


Regarding claim 21, modified Weerts teaches the limitations of claim 15 above and teaches at least a portion of said second plurality of ribs have a height of approximately 100 µm to approximately 1.0 mm (height of micro-ribs 40 can be 0.003 to 0.006 inches per Weerts [0032], which is 76.2 to 152.4 microns – in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; MPEP 2144.05 I), of approximately 400 µm to approximately 600 µm, or of approximately 600 µm to approximately 800 µm.

Regarding claim 26, modified Weerts teaches the limitations of claim 1 above and teaches at least one of the following:
said porous membrane has a thickness of approximately 50 µm to approximately 500 µm (backweb thickness is 0.006 inches (= 152.4 microns), Weerts [0035]);
said first surface comprises one or more ribs that are of a different height than said first plurality of ribs disposed adjacent to an edge of said lead acid battery separator (major ribs 20 and mini ribs 30 have different heights in Weerts Figs. 1-2);
said second surface comprises one or more ribs that are of a different height than said second plurality of ribs (see 35 USC 112 rejection above) disposed adjacent to an edge of said lead acid battery separator (micro-ribs 40 on second surface are shorter than ribs 20 or 30, Weerts Fig. 1-4);
said polymer comprises one of the following group consisting of a polymer, polyolefin, polyethylene (Weerts [0003]), polypropylene, ultra-high molecular weight polyethylene ("UHMWPE") (Miller [0015] and Gao [0049-0050], applied within modified Weerts per claim 1 above), phenolic resin, polyvinyl chloride ("PVC"), rubber, latex, synthetic wood pulp ("SWP"), lignins, glass fibers, synthetic fibers, cellulosic fibers, and combinations thereof;
said separator further comprises a fibrous mat (optional limitation only within claim 26); or
said separator is in a shape of one of the following group consisting of a cut- piece, a leaf, a pocket, a sleeve, a wrap, an envelope (wrap-around envelope shape per Weerts [0005]), and a hybrid envelope.

Claim(s) 13-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerts, Miller, and Gao as applied to claims 1, 5, and 15 above, and further in view of Young et al. (US 5,679,479 A, which is incorporated into Weerts by reference).
Regarding claim 13, modified Weerts teaches the limitations of [claim 5 – see 35 USC 112 rejection above)  above but fails to teach at least a portion of said first plurality of ribs have a cross-machine direction spacing pitch of approximately 1.5 mm to approximately 10 mm.
Young, which is analogous in the art of porous and ribbed separators for lead acid batteries (Young abstract – also note that Young is incorporated into Weerts by reference per Weerts [0020]), teaches a separator having pluralities of ribs spaced in the cross-machine direction (left-to-right in Young Fig. 1). Young teaches that the spacing of ribs is specified to the separator manufacturer by the battery manufacturer and that there are many different specifications that may be required for the rib spacing in order to meet customer demands (Young C1L45-50,56-60). Thus, Young teaches in C1L54-55 and C2L10-11 teaches that is important to be able to set spacing as needed to efficiently manufacture the lead acid battery separators. Young C2L45-50 and C8L1-7 teach setting a distance between the embossing wheels forming the rows of ribs, and Young C3L47-48 teaches an example of this cross-machine spacing being 0.25 to 1 inch (6.35 to 25.4 mm). 
From the teaching of Young, a skilled artisan would have found it obvious to include a plurality of rows of the plurality of ribs to be spaced in the cross-machine direction and to be able to manufacture the separator with a wide range of spacing pitches in such direction to meet demands of battery manufacturers as taught by Young. The exemplary range of 6.35-25.4 mm taught by Young overlaps with and further renders obvious the claimed range (MPEP 2144.05 I).
Thereby, claim 13 is rendered obvious.

Regarding claim 14, modified Weerts teaches the limitations of [claim 5 – see 35 USC 112 rejection above) above but fails to explicitly teach at least a portion of said first plurality of discontinuous teeth have a machine direction spacing pitch of approximately 1.5 mm to approximately 10 mm.
Young, which is analogous in the art of porous and ribbed separators for lead acid batteries (Young abstract – also note that Young is incorporated into Weerts by reference per Weerts [0020]), teaches that the ribs on a separator can be in the form of pointed “teeth” shapes, formed by gear teeth of embossing wheels (Young C4L36-42 and Figs. 1-3 and 6). 
Weerts does teach in [0035] that the major ribs 20, which form at least a portion of said first plurality of ribs, are spaced at 0.263 inches (= 6.68 mm).
Since the change in form or shape is within the ambit of a person having ordinary skill in the art (MPSP 2144.05 IV B), it would have been obvious to change the shape of the ribs of modified Weerts to instead be teeth-shaped as taught by Young, while still expecting a functional separator with protrusions.
Thereby, claim 14 is rendered obvious.

Regarding claim 24, modified Weerts teaches the limitations of claim 15 above and teaches the second plurality of ribs extending from a second surface of said porous membrane (a plurality of "micro-ribs" 40 extend from the backside 14 of the separator, Weerts [0030] and Fig. 4), optionally wherein: 
said second plurality of ribs are one of the following group consisting of: solid ribs, discrete broken ribs, continuous ribs, discontinuous ribs, discontinuous peaks, discontinuous protrusions, angled ribs (micro-ribs may be disposed at an angle, Weerts [0031]), linear ribs, longitudinal ribs extending substantially in a machine direction of said porous membrane, lateral ribs extending substantially in a cross-machine direction of said porous membrane, transverse ribs extending substantially in said cross-machine direction of the separator, discrete teeth, toothed ribs, battlements, battlemented ribs, curved ribs, sinusoidal ribs (micro-ribs may be sinusoidal, Weerts [0031]), disposed in a continuous zig-zag-sawtooth-like fashion, disposed in a broken discontinuous zig-zag- sawtooth-like fashion, grooves, channels, textured areas, protrusions, nubs (arc-shaped cross section of micro ribs, Weerts [0032] and Fig. 4), embossments, dimples, columns, mini columns, porous, non-porous, mini ribs, cross- mini ribs, and combinations thereof.
Modified Weerts fails to explicitly teach at least a portion of said first plurality of ribs have a cross-machine direction spacing pitch of approximately 1.5 mm to approximately 10 mm or at least a portion of said first plurality of discontinuous teeth have a machine direction spacing pitch of approximately 1.5 mm to approximately 10 mm.
Young, which is analogous in the art of porous and ribbed separators for lead acid batteries (Young abstract – also note that Young is incorporated into Weerts by reference per Weerts [0020]), teaches a separator having pluralities of ribs spaced in the cross-machine direction (left-to-right in Young Fig. 1). Young teaches that the spacing of ribs is specified to the separator manufacturer by the battery manufacturer and that there are many different specifications that may be required for the rib spacing in order to meet customer demands (Young C1L45-50,56-60). Thus, Young teaches in C1L54-55 and C2L10-11 teaches that is important to be able to set spacing as needed to efficiently manufacture the lead acid battery separators. Young C2L45-50 and C8L1-7 teach setting a distance between the embossing wheels forming the rows of ribs, and Young C3L47-48 teaches an example of this cross-machine spacing being 0.25 to 1 inch (6.35 to 25.4 mm). 
From the teaching of Young, a skilled artisan would have found it obvious to include a plurality of rows of the plurality of ribs to be spaced in the cross-machine direction and to be able to manufacture the separator with a wide range of spacing pitches in such direction to meet demands of battery manufacturers as taught by Young. The exemplary range of 6.35-25.4 mm taught by Young overlaps with and further renders obvious the claimed range (MPEP 2144.05 I).

Young further teaches that the ribs on a separator can be in the form of pointed “teeth” shapes, formed by gear teeth of embossing wheels (Young C4L36-42 and Figs. 1-3 and 6). 
Weerts does teach in [0035] that the major ribs 20, which form at least a portion of said first plurality of ribs, are spaced at 0.263 inches (= 6.68 mm).
Since the change in form or shape is within the ambit of a person having ordinary skill in the art (MPSP 2144.05 IV B), it would have been obvious to change the shape of the ribs of modified Weerts to instead be teeth-shaped as taught by Young, while still expecting a functional separator with protrusions.

Thereby, claim 24 is rendered obvious.

Claim(s) 18, 20, 31 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weerts, Miller, and Gao as applied to claims 1 and 26 above, and further in view of Whear et al. (US 2012/0070713 A1).
Regarding claim 18 and claim 20, modified Weerts teaches the limitations of claims 17 and 19 above but fails to teach said angle varies among said at least a portion of said second plurality of ribs.
Whear, which is analogous in the art of lead-acid battery separators (Whear abstract), teaches that the selection of a profile (related to angle) or ribbing design plays a role in impacting battery performance such as lifecycle and battery performance (Whear [0048, 0050]). 
Weerts does teach in [0009, 0020, 0025, 0032] and [0019, 0022, 0032] that various cross-sectional shapes and angles can be used for different sections of ribbing.
From these teachings, a skilled artisan would have found it obvious to change the shape thus angles of the ribs within a section of the second plurality of ribs to achieve tailored battery performance. Furthermore, the change in form or shape is within the ambit of a person having ordinary skill in the art (MPEP 2144.05 IV B).
Thereby, claims 18 and 20 are rendered obvious.

Regarding claim 31, modified Weerts teaches the limitations of claim 26 above but fails to teach said separator further comprises a fibrous mat, and said fibrous mat comprises one of the following group consisting of glass fibers, synthetic fibers, silica, at least one performance enhancing additive, latex, natural rubber, synthetic rubber, and combinations thereof, or said fibrous mat is one selected from a nonwoven, a woven, a mesh, a fleece, a net, or combinations thereof. 
Whear, which is analogous in the art of lead-acid battery separators (Whear abstract), teaches that the life-cycle of a battery can be improved by modifying the separator thereof, including using a laminated separator including a glass mat made of glass fibers in order to help retain intimate contact between the positive active material and the positive grid as well as help reduce acid stratification (Whear [0043-0045, 0103, 0111]). 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the polymeric separator of modified Weerts to include a fibrous glass mat laminate as taught by Whear with the motivation of achieving the benefit of increasing active material contact and reducing acid stratification where needed. 
Thus, the instant claim 31 is rendered obvious.

Regarding claim 54, modified Weerts teaches the limitations of claim 1 above but fails to explicitly teach the separator being a resilient separator, a balanced separator, an EFB separator, an ISS separator, and/or combinations or sub-combinations thereof.
Whear, which is analogous in the art of lead-acid battery separators (Whear abstract), teaches an improved separator for use as lead acid battery separators, flooded lead acid battery separators, enhanced flooded lead acid battery separators, ISS or micro-hybrid battery separators, ISS flooded lead acid battery separators, ISS enhanced flooded lead acid battery separators (Whear [0002]).
Since the separator of Weerts is also taught to be an improved separator for use in flooded cell type lead acid batteries (Weerts abstract, [0001]), a skilled artisan would have found it obvious that such separator could also be used within the battery types as taught by Whear, wherein flooded lead acid, ISS, and EFB separators are listed as known in the art to use the same separator. Thus, it would have been obvious to use the separator of modified Weerts as an ISS or EFB separator as taught by Whear because the substitution of one known element for another, to achieve predictable results, is prima facie obvious per MPEP 2143 I B.
Thereby, claim 54 is rendered obvious.

Regarding claim 55, modified Weerts teaches the limitations of claim 1 above but fails to explicitly teach being a truck battery separator having low ER, reduced water loss, and acid mixing ribs.
Modified Weerts does teach the separator having lower electrical resistance as modified Gao above regarding claim 1 (Gao [0003]).
Whear, which is analogous in the art of lead-acid battery separators (Whear abstract), teaches improved separators for lead acid batteries within electric vehicles such as fork trucks, for example (Whear [0146]). Whear teaches in [0075] that separators having low electrical resistance (ER) is important to maximize charge acceptance during regenerative braking and power delivery during restart of the internal combustion engine. Whear teaches that polyethylene-based separators, specifically those made of UHMWPE, are beneficial and known for use in applications specifying low water loss (Whear [0154, 0158]). Whear further teaches that benefits to promote acid mixing are important to prevent acid stratification, including the use of ribs (Whear [0049-0050]). 
Since Whear teaches that a separator for a flooded lead acid battery can be used in vehicles including a truck, a person having ordinary skill in the art would have found it obvious that the separator of modified Weerts could also be used in a truck battery; MPEP 2143 I B. Further, a person having ordinary skill in the art would have found it obvious to ensure the separator of modified Weerts had low ER, reduced water loss, and that the ribs thereon included acid-mixing ribs in order to achieve the benefits of maximizing charge acceptance, save water, and prevent detrimental acid stratification, all as taught by Whear.
Thus, all limitations of claim 55 are rendered obvious.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. Remarks page 15 traverses the restriction requirement while citing the shish-kebab structure as differentiating over the Konyukhova reference. However, the shish-kebab structure was not yet claimed at the time of the restriction, and this new limitation is addressed in the 35 USC 103 rejection above. The restriction requirement dated 07/06/2022 was proper and is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728